Citation Nr: 0908008	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Whether new and material evidence has been received to 
establish the appellant as the Veteran's surviving spouse for 
purposes of receiving VA death pension benefits.





ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to 
December 1973.  The Veteran died in May 1980 and the 
appellant contends that she is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In May 2008 the case was remanded to the 
RO for further development.  


FINDINGS OF FACT

1.  An unappealed February 1985 decision determined that the 
appellant was not the Veteran's surviving spouse, essentially 
finding that the couple did not continuously cohabitate from 
the date of marriage until the date of death and that the 
couples' separations were not due to the misconduct of the 
Veteran without the fault of the appellant.

2.  On her October 2006 Form 9 the appellant essentially 
alleged that the couples' separations were entirely due to 
the misconduct of the Veteran as he was abusive both 
physically and mentally and unfaithful; this evidence relates 
to an unestablished fact necessary to substantiate the claim 
(i.e. who was at fault for the marital separations) and if 
credible, raises a reasonable possibility of substantiating 
the claim. 

3.  It is not established that the separations of the Veteran 
and the appellant were due to the misconduct of the Veteran 
without the fault of the surviving spouse.    


CONCLUSIONS OF LAW

1.  The appellant's allegations regarding the reason for the 
separation of her and the Veteran constitute new and material 
evidence and the claim to establish the appellant as the 
Veteran's surviving spouse for purposes of receiving VA death 
pension benefits may be reopened.  38 U.S.C.A. §§ 1541, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.3, 3.156(a), 3.50, 3.53 
(2008). 

2.  The criteria to establish the appellant as the Veteran's 
surviving spouse for purposes of receiving VA death pension 
benefits are not met.  38 U.S.C.A. §§ 1541, (West 2002); 38 
C.F.R. § 3.3, 3.50, 3.53 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The appellant has been advised of VA's duties to notify and 
assist in the development of her claims.  A July 2008 letter 
generally advised the appellant of the necessity of 
submitting new and material evidence to reopen her claim and 
essentially advised her of the applicable definition of new 
and material evidence.  Additionally, it informed her of the 
reason for the prior denial of the claim (i.e. because it was 
not shown that the lack of continuous cohabitation was solely 
the fault of the Veteran) and that the evidence to be 
submitted must relate to the reason for the denial.  Further, 
the letter provided the appellant with the text of 38 C.F.R. 
§ 3.53, the pertinent statutory section delineating the 
requirements for continuous cohabitation and provided notice 
of what the evidence must generally show to substantiate a 
claim for death pension.   The Board finds that the notice 
provided was in substantial compliance with requirements 
specific to claims to reopen outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).    

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  Also, although the appellant was not 
specifically provided with notice of her and VA's 
responsibilities for claim development, the Board finds that 
this lack of notice was not prejudicial.  The appellant has 
not identified any additional records pertinent to her claim 
that need to be obtained nor does the current evidence of 
record suggest that any additional pertinent records exist.  
Accordingly, she is not prejudiced by the lack of specific 
notice of claims development responsibilities as it did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007). 

Regarding VA's duty to assist, the RO has received all 
available evidence.  The appellant has not identified any 
additional evidence pertinent to this claim or indicated that 
she has any additional evidence to submit.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

A San Bernardino County, California, decree appears to show 
that the appellant and the Veteran were divorced in January 
1978.   

The Veteran's death certificate shows that he died in May 
1980. 

A June 1980 affidavit from San Bernardino County, California, 
shows indicates that no judgment dissolving the marriage of 
the appellant and the Veteran was ever filed.  A divorce 
petition was filed in September 1977 and a marital settlement 
agreement was filed in October 1979.  

A June 1981 San Bernardino County Court order shows that the 
appellant's marriage to DF was annulled on the grounds of 
fraud and the appellant was once again deemed to be an 
unmarried person.  The appellant was awarded custody of the 
minor child of the parties who had been born in April 1981 
and DF was ordered to provide child support payments. 

In a September 1984 statement the appellant claimed that her 
marriage to the Veteran had never been dissolved.  

In her May 1984 claim for death benefits the appellant 
indicated that her husband moved to Oregon six months prior 
to his death.  Later, in August 1984 the appellant indicated 
that they had never been legally separated.  

In an October 1984 statement a friend of the Veteran and the 
appellant, NH, indicated that she had known them since 1976.  
She did not know of any legal separation between them.  They 
were apart during 1977 up until February 1978 and at that 
time the appellant moved with her children to Oregon to 
reunite with the Veteran.  Then in September 1978 the 
appellant moved back to California with her children and the 
Veteran stayed in Oregon up until the time of his death.  The 
friend also indicated that to her knowledge the Veteran never 
helped the appellant financially with the children from 1978 
to 1980.  

In a separate October 1984 statement the appellant indicated 
that she separated from the Veteran in September 1977.  Then, 
they got back together in February 1978 and moved to 
Roseburg, Oregon.  They lived together until September 1978 
at which point the appellant decided that they needed to 
separate again.  From September 1978 to May 1980 the Veteran 
lived in Salem, Oregon and the appellant lived back in 
Rialto, California with her two children.  During this time 
she did not receive any money from the Veteran to support 
their children.  

In a November 1984 letter, the appellant's Congressional 
Representative indicated that the appellant and the Veteran 
were never divorced.  All divorce proceedings were stopped 
when the appellant went to live with her husband in Oregon.  

In a January 1985 letter the appellant indicated that her 
first separation from the Veteran in 1978 was a result of the 
couple being unable to communicate.  The appellant reconciled 
with the Veteran 6 months later and stayed with him another 9 
months.  They then separated again for the same reason.  The 
Veteran then died in May 1980.    

A February 1985 Administrative decision by the RO noted the 
two separations of the appellant and the Veteran in the late 
1970s.  The decision then found that the Veteran and the 
appellant had not continuously cohabitated up until the 
Veteran's death as the appellant had chosen to live apart 
from the Veteran.  Thus, the appellant was not considered to 
be the Veteran's surviving spouse.

In October 2004 the appellant filed a new claim for death 
benefits.  In the subsequent January 2005 decision the RO 
denied the claim, finding that the Veteran and appellant did 
not continuously cohabitate from the date of marriage until 
the date of death and as a result, the appellant could not be 
recognized as  the Veteran's surviving spouse.  

On her October 2006 Form 9 the appellant alleged that she 
separated from the Veteran because he was abusive both 
physically and mentally and because he was unfaithful.  When 
they originally separated in September 1977 it was because 
the Veteran told her that he did not love her anymore and 
that he was having sex with the appellant's best friend.  
Later, being young and naïve she believed the Veteran when he 
said that he wanted to resolve their issues.  She moved to 
Oregon with their kids to live with him but within a few 
short months it was worse than before September 1977.  The 
Veteran spent his nights partying and drinking and eventually 
started having sex with VJM, who he supposedly married in 
March 1980.  The appellant also alleged that the Veteran told 
her that he did not love her and wanted to kill her.  
Consequently, she left the Veteran and moved back to Oregon 
with the kids.  She also noted that earlier in the marriage 
he had actually attempted to kill her on three separate 
occasions and that all three of these occasions were reported 
to the police in California.  In the 1970s domestic violence 
was not talked about so nothing ever happened to the Veteran, 
however.  

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order to succeed in establishing status as a claimant for 
the purposes of entitlement to VA death benefits, the 
appellant must submit evidence of a valid marriage to the 
Veteran under the laws of the appropriate jurisdiction.  The 
appellant must also meet the criteria of surviving spouse.  
See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board notes that for VA benefit purposes, a "spouse" is 
a person of the opposite sex who is a husband or wife.  38 
U.S.C.A. § 101(31).  A marriage "means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
C.F.R. § 3.1(j).

The term "surviving spouse," except as provided in 38 
C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2008), and who was the spouse of the Veteran at the 
time of the Veteran's death. 38 C.F.R. § 3.50(b) (2008).  The 
surviving spouse of a Veteran must have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2008).  Finally, a surviving spouse of a Veteran must not 
have remarried or has not since the death of the Veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50(b)(2).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53 (a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Claim to Reopen

The appellant's claim was previously denied by the final, 
unappealed February 1985 rating decision because it was not 
shown that the lack of continuous cohabitation of her and the 
Veteran was solely the fault of the Veteran.  Consequently, 
the evidence received after February 1985 must relate to this 
fact.  On her October 2006 Form 9, the appellant provided 
testimony indicating that the separations of her and the 
Veteran were solely the fault of the Veteran because he had 
been physically and mentally abusive and unfaithful.  As the 
Board must assume that this testimony is credible for new and 
material evidence purposes (See Justus v. Principi, 3 Vet. 
App. 510 (1992)), it does relate to an unestablished fact 
necessary to support the claim (i.e. whether the Veteran was 
solely at fault for the lack of continuous cohabitation).  
38 C.F.R. § 3.156(a).  If the testimony is credible, it also 
raises a reasonable possibility of substantiating the claim 
as it does tend to show that the Veteran was solely at fault 
for the couple's separations.  Id.  Accordingly, the evidence 
is new and material and the claim to establish the appellant 
as the Veteran's surviving spouse for purposes of receiving 
VA death pension benefits may be reopened.  Id.  


Whether the appellant qualifies as the Veteran's surviving 
spouse

Now that the appellant's claim has been reopened, the Board 
must assess its merits.  As alluded to above, in order for 
the appellant to be the Veteran's surviving spouse for VA 
pension purposes, it must be shown that the appellant and the 
Veteran continuously cohabitated from the date of their 
marriage to the date of the Veteran's death.  38 C.F.R. 
§ 3.533(a).  If the couple were separated it must either be 
shown that the separation was either solely the fault of the 
Veteran or that the separation was by mutual consent and that 
they lived apart for purposes of convenience, health, 
business or any other reason, which did not show an intent of 
the surviving spouse to desert the Veteran.  38 C.F.R. 
§ 3.53(b).    

In the instant case, the appellant has most recently alleged 
that the separations of her and the Veteran were solely the 
fault of the Veteran as he was physically and mentally 
abusive and unfaithful.  The Board does not find these 
allegations credible, however.  Notably, when specifically 
asked to provide the reasons for the separations back in 1985 
the appellant indicated that both separations were simply due 
to an inability to communicate.  She made no mention or even 
suggestion of abuse or infidelity.  Similarly, the October 
1984 statement of the appellant's friend, NH also did not 
raise these issues.  The appellant then did not bring up the 
issues of abuse or infidelity until more than 20 years later, 
just after receiving an April 2006 statement of the case from 
the RO, which included the regulatory definition of 
continuous cohabitation.  The Board finds the appellant's 
earlier statements regarding the reason for the separation 
more credible as they were apparently made before the 
appellant became aware that she might have to show that the 
Veteran was fully at fault for the separations in order to 
prevail in her claim.  Thus, unlike the June 2006 testimony, 
these statements are not viewed as self-serving.

Once again, the pertinent regulations do allow for 
separations if the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the Veteran.  38 C.F.R. § 3.53 
(b).  In the instant case, the evidence does not 
affirmatively show that the separations were by mutual 
consent, however.  Instead, in her October 1984 statement the 
appellant affirmatively indicated that she decided to 
separate from the Veteran.  

The Board also notes that the regulations require that the 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  38 C.F.R. § 3.53(b).  In the instant case, the 
Board has accepted the appellant's initial testimony 
regarding the reason for the separations (i.e. due to a lack 
of communication) as credible.  In the absence of any 
reasonable explanation or corroboration, the appellant's 
later allegations of abuse and infidelity contradict this 
earlier pronouncement that the couple separated simply 
because of "miscommunication."  Accordingly, the Board does 
not accept the appellant's June 2006 testimony on the basis 
of the earlier credible and contradictory information.  Id.  

In summary, because it is not established that the 
separations of the Veteran and the appellant were solely the 
fault of the Veteran or were made by mutual consent, the 
appellant may not be recognized as the Veteran's surviving 
spouse for VA death pension purposes.  The preponderance of 
the evidence is against this claim and it must be denied.    







(CONTINUED ON NEXT PAGE)


ORDER

The appellant is not established as the Veteran's surviving 
spouse for purposes of receiving VA death pension benefits.



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


